Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered March 1, 2004, convicting him of manslaughter in the second degree and reckless endangerment in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the County Court properly found that the defendant’s race-neutral explanations for excluding potential jurors were pretextual (see Hernandez v New York, 500 US 352, 353 [1991]; People v Payne, 88 NY2d 172, 181 [1996]; People v Queen, 258 AD2d 480 [1999]). The record supports the determination of the County Court, and we decline to disturb it (see People v Jackson, 249 AD2d 415 [1998]; People v McDougle, 230 AD2d 808 [1996]).
The defendant’s contention that the prosecutor made improper remarks during summation is without merit, as the challenged remarks constituted fair comment on the evidence or fair response to the defendant’s summation (see People v Ashwal, 39 NY2d 105 [1976]; People v Scotti, 220 AD2d 543 [1995]; People v Russo, 201 AD2d 512, 513 [1994], affd 85 NY2d 872 [1995]; People v Shepherd, 176 AD2d 369, 370 [1991]; People v Torres, 121 AD2d 663, 664 [1986]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Luciano and Mastro, JJ., concur.